Citation Nr: 0930295	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
lumbosacral strain, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
condition of the thoracic spine. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
condition of the cervical spine. 

7.  Entitlement to service connection for a mental condition, 
to include posttraumatic stress disorder (PTSD), depression 
and anxiety.  

8.  Entitlement to an earlier effective date for service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Subsequent correspondence has been issued by 
the RO in St. Paul, Minnesota.  

The issue of entitlement to service connection for a mental 
condition, to include PTSD, depression and anxiety is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability 
is currently manifested by pain and slight limitation of 
motion.

2.  The Veteran's service-connected bilateral pes planus is 
currently manifested by arch pain and the use of orthopedic 
shoes and orthotic inserts; the medical evidence does not 
show marked deformities, accentuated pain on manipulation and 
use, swelling on use or characteristic callosities.   

3.  By unappealed decision dated in April 1982, the RO denied 
the Veteran's claims of entitlement to service connection for 
bilateral knee disabilities.  

4.  Evidence submitted after April 1982 includes evidence 
that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for bilateral knee disabilities.  

5.  The competent medical evidence shows that the Veteran's 
bilateral knee disabilities were incurred in active military 
service. 

6.  By unappealed decision dated in April 1996, the RO denied 
the Veteran's claims of entitlement to service connection for 
thoracic and cervical spine disabilities.  

7.  Evidence submitted after April 1996 includes evidence 
that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for thoracic and cervical spine 
disabilities.  

8.  The competent medical evidence shows that the Veteran's 
thoracic spine disability was incurred in service.  

9.  The competent medical evidence does not show that the 
Veteran's degenerative disc disease of the cervical spine was 
incurred in service.  

10.  The competent medical evidence does not show that the 
Veteran was entitled to a 40 percent disability rating for 
his service-connected recurrent lumbosacral strain prior to 
July 16, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 40 percent for service-connected recurrent 
lumbosacral strain have not been met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5237 (2008).

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for service-connected bilateral pes 
planus have not been met or approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).     

3.  The April 1982 rating decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  

4.  The Veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for 
bilateral knee disabilities.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

5.  A left knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

6.  A right knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).    

7.  The April 1996 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).   

8.  A disability of the thoracic spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).      

9.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

10.  The criteria for an effective date prior to July 16, 
2002 for the grant of a 40 percent rating for a service-
connected recurrent lumbosacral strain have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.400, 4.71a, Diagnostic Codes 5003, 5237 (2008);  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

In May 2008, the RO provided notice with regard to the 
Veteran's increased rating claims.  In regards to assigning a 
disability rating, the RO informed the Veteran that VA 
considered the nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on employment and daily life.  The RO provided 
examples of evidence that the Veteran should submit that 
might affect how VA determined a disability rating.  The RO 
also included the VA ratings schedular criteria applicable to 
the Veteran's service-connected lumbosacral strain and 
bilateral pes planus.  38 C.F.R. 4.71a, Diagnostic Codes 
5237, 5276.  This correspondence satisfied the notice 
requirements for increased ratings claims identified by the 
Court in Vazquez-Flores v. Peake 22 Vet. App. 37 (2008).  
Although this notice was not provided until after the initial 
adjudication of the claim, the RO subsequently readjudicated 
the claim and issued a supplemental statement of the case in 
November 2008.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant on July 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  The July 2005 RO correspondence also 
informed the Veteran of the law regarding establishing 
entitlement to an earlier effective date.

In a correspondence dated in March 2006, the RO also informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the AOJ did not 
provide fully compliant notice until after initial 
adjudication of the claims, it readjudicated the claims and 
issued one of many supplemental statements of the case in 
April 2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds 
that in issuing this letter, the RO has satisfied the 
requirements of Dingess/Hartman.  
 
The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, service personnel records, VA medical center (VAMC) 
records and private medical records.  The Veteran received VA 
examinations in October 2007 and October 2008, reports of 
which are of record.  The Veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal, and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  

With regard to the VA examinations provided, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in October 2007 is more than adequate, as it is predicated on 
a full reading of the private and VA medical records in the 
Veteran's claims file.  The examiner considered all of the 
pertinent evidence of record and the statements of the 
Veteran, and provides a complete rationale for the opinion 
stated.  While the October 2008 examiner did not review the 
claims file, he provided a detailed description of his 
interview with and examination of the Veteran.  He did not 
provide a nexus opinion, as that examination pertained to the 
Veteran's increased rating claim.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Accordingly, the 
Board will proceed with appellate review.  


II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Individual disabilities 
are assigned separate diagnostic codes.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  All benefit 
of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.
 
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45;  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Recurrent lumbosacral strain

The RO originally granted service connection and a 
noncompensable rating (Diagnostic Code 5295) for recurrent 
lumbosacral strain in a September 1996 statement of the case.  
Service connection was granted effective June 21, 1995, the 
date of the claim.  The Veteran filed for an increased rating 
in September 2001; the RO granted a 10 percent rating 
effective September 25, 2001.  The Veteran filed his current 
claim for an increased rating in September 2002.  In February 
2003, the RO increased the evaluation to 20 percent 
(Diagnostic Code 5292), effective July 16, 2002.  The RO 
stated that July 16, 2002 was the date of the Veteran's 
increased rating claim, even though the record shows the date 
was actually in September 2002.  In any event, the Veteran 
filed a notice of disagreement, and the RO increased the 
evaluation to 40 percent in an April 2004 statement of the 
case.  The Veteran is appealing this evaluation.  

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
See Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those 
provisions, which became effective September 23, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for intervertebral disc syndrome (in effect through 
September 22, 2002).  The Board observes that the regulations 
were further revised, effective from September 26, 2003.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454-56 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to September 26, 2003, a 10 percent evaluation was 
warranted for slight limitation of motion of the lumbar spine 
or for characteristic pain on motion.  A 20 percent 
evaluation was warranted for moderate limitation of motion of 
the lumbar segment of the spine.  A 20 percent evaluation was 
indicated where there was evidence of lumbosacral strain with 
muscle spasm on extreme forward bending, or a unilateral loss 
of lateral spine motion in the standing position.  A 40 
percent evaluation required demonstrated evidence of severe 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation was similarly indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).

Prior to September 23, 2002, intervertebral disc syndrome 
which was mild warranted a 10 percent evaluation.  A 20 
percent evaluation was warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation required severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective prior to September 23, 2002.

Under the interim and revised criteria for intervertebral 
disc syndrome which became effective September 23, 2002 and 
September 26, 2003, a 10 percent evaluation is indicated 
where there was evidence of incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks 
during the past 12 months.  A 20 percent evaluation is 
indicated where there was evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation 
required demonstrated evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from September 23, 2002 to 
September 25, 2003), Diagnostic Code 5243 (effective 
September 26, 2003).  (For the purpose of evaluation under 
Diagnostic Codes 5293 and 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective September 26, 2003, a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  In pertinent part, Note 
(1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

Under the former criteria, in order to receive a rating 
higher than 40 percent for the lumbosacral spine disability, 
the medical evidence must show severe limitation of motion of 
the lumbar spine or severe lumbosacral strain, with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of the joint space, or 
with some of the aforementioned characteristics accompanied 
by abnormal mobility on forced motion.  Here, the available 
records do not reflect any of the aforementioned 
symptomatology which would allow for a higher rating.  
Therefore, there is no basis on which to afford the Veteran a 
higher rating under the former criteria.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

	Former schedular criteria

The Veteran's service-connected lumbar spine disorder is 
rated under former Diagnostic Code 5292 [limitation of motion 
of the lumbar spine].  The medical evidence of record, which 
will be discussed in greater detail below, indicates that the 
Veteran's service-connected low back disability manifests 
primarily as back pain and limitation of motion, which is 
congruent with Diagnostic Code 5292.  Moreover, X-ray studies 
taken in August 2008 and discussed in the October 2008 VA 
examination report demonstrate the presence of degenerative 
changes of the lumbar spine.  Degenerative arthritis is rated 
based on limitation of motion of the affected joint.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The Board therefore 
believes that rating the Veteran under former Diagnostic Code 
5292 [spine, limitation of motion of, lumbar] is appropriate. 

The Veteran's claim has been considered in the past under 
former Diagnostic Code 5295 [lumbosacral strain].  However, 
the Board believes that rating the Veteran under former 
Diagnostic Code 5295, lumbar spine strain, is inappropriate.  
The Veteran does not demonstrate lumbar symptomatology 
compatible with the criteria listed under Diagnostic Code 
5295 other than painful motion, which is contemplated in 
Diagnostic Code 5292.  Moreover, employment of former 
Diagnostic Code 5295, which has a maximum rating of 40 
percent, would not allow for assignment of an increased 
disability rating.

	Current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2008).

Intervertebral disc syndrome may be alternatively rated under 
the Formula for rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  This formula, however, requires incapacitating 
episodes, with bed rest as prescribed by a physician.  In 
this case, there is no medical evidence of physician-
prescribed bed rest.  Thus, with respect to the current 
schedular criteria, the Veteran's service-connected lumbar 
spine disability will be rated using only the General Rating 
Formula for Diseases and Injuries of the Spine.

	Analysis-former schedular criteria

There is no objective medical evidence of "persistent 
symptoms compatible with sciatic neuropathy" to warrant a 60 
percent rating under the former Diagnostic Code 5293.  
Radiculopathy was noted during a November 2006 VA spine 
examination.  At that time, the Veteran complained of low 
back pain radiating into his left thigh and buttock, along 
with numbness and tingling in both feet.  However, this 
appears to have resolved, as no radiating pain was noted 
during the October 2008 VA spine examination, and the 
examiner specifically noted no radicular pain below the 
knees.  In any event, there is clearly no evidence of 
"persistent symptoms."  Moreover, to the extent the Veteran 
has complained of radiating pain, no specific neurologic 
impairment or resulting functional loss has been identified 
in the evidence.    

Characteristic pain has been demonstrated in the evidence.  
Pursuant to former Diagnostic Code 5293, such must be 
accompanied by demonstrable muscle spasm. The medical 
evidence is negative for demonstrable muscle spasm.  VAMC 
records show that the Veteran complained of back spasms in 
September 2003.  In the November 2006 VA examination report, 
the Veteran reported a history of muscle spasms in the low 
back.  However, muscle spasm was not identified in a 
subsequent August 2008 MRI report or October 2008 VA 
examination report.  In short, there have been no recent 
findings of muscle spasm.   

There is also no indication of absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc.  As explained above, the VA examination and MRI reports 
are negative for any neurological findings such as sciatica 
or radiculopathy.

Finally, there is no evidence that the Veteran's service-
connected lumbar spine disorder caused "little intermittent 
relief."  It does not appear from the medical reports that 
the Veteran was seeking medical attention for his back 
disability on a consistent basis during the period in 
question.  Apart from VA examinations conducted for purposes 
of the Veteran's claim, he appears to have sought treatment 
for low back pain on two occasions during the appeal period, 
in September 2003 and August 2008.   

In short, there is little evidence which suggests the 
Veteran's lumbar spine disorder has met any of the criteria 
for pronounced intervertebral disc syndrome. Accordingly, a 
disability rating in excess of 40 percent is not warranted 
under former Diagnostic Code 5293.



	Analysis-current schedular criteria

Under the current schedular criteria, to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show or 
ankylosis of the thoracolumbar spine.  As was discussed 
above, there is no evidence of ankylosis of the Veteran's 
lumbar spine.  During the November 2008 VA examination the 
Veteran was able achieve 25 degrees of flexion, 10 degrees of 
extension, 15 degrees of left lateral flexion, 20 degrees of 
right lateral flexion, and 20 degrees of rotation 
bilaterally.  It is obvious that the Veteran's lumbar spine 
is not immobile.  

Accordingly, the Veteran's service-connected lumbar spine 
disorder does not warrant a 50 percent or higher percent 
rating under the General Rating Formula for Diseases and 
Injuries of the spine.  As has already been discussed rating 
the Veteran's back disability as intervertebral disc syndrome 
is not appropriate, since there is no evidence of 
incapacitating episodes with bed rest as prescribed by a 
physician.

Based on this record, and for reasons stated above, the Board 
finds that the Veteran is not entitled to an increased 
disability rating under the current schedular criteria.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.  With respect to the former 
schedular criteria, the Board notes that where, as here, the 
Veteran is already receiving the maximum disability rating 
for limitation of motion [under Diagnostic Codes 5292], 
consideration of the provisions of DeLuca is not required.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, with respect to the rating under Diagnostic 
Code 5293, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case 
with Diagnostic Code 5293.

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.  Thus, there 
is no basis on which to assign a higher level of disability 
based on 38 C.F.R. §§ 4.40 and 4.45. 

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected lumbar spine disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Id.   

The Board also finds that the severity of the Veteran's 
lumbar spine disability appeared to remain unchanged 
throughout the appeal period.  Accordingly, a staged rating 
is not in order and a 40 percent rating is appropriate for 
the entire period of the Veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected lumbar spine disability.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Pes Planus

The Veteran filed a claim for service connection of bilateral 
flat feet in June 1995.  The RO granted service connection 
and a noncompensable rating under Diagnostic Code 5276 in an 
April 1996 rating decision.  The Veteran filed for an 
increased rating in September 2001 and again in September 
2002.  In a January 2007 rating decision, the RO granted a 10 
percent rating effective the date of a November 2006 VA 
examination.  In December 2008, the Veteran filed a claim for 
an earlier effective date for his 10 percent rating, and the 
RO backdated the rating to September 25, 2001, the date of 
his original claim for an increase.  The Veteran is seeking a 
disability rating in excess of 10 percent for his service-
connected bilateral pes planus.  

The Veteran's bilateral pes planus is rated under Diagnostic 
Code 5276.  Moderate flatfoot with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral, is rated 10 percent disabling.  Severe 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

The Veteran had VA pes planus examinations in November 2006 
and October 2008.  In a report of the November 2006 
examination, the Veteran complained of chronic foot pain that 
worsened after walking more than a few blocks.  He described 
the pain as running along the soles of the feet and up into 
the ankles, with rest and heat reducing the discomfort.  He 
used orthotic inserts for his shoes.  X-rays revealed no 
acute joint or bony abnormality, with minimal degenerative 
change in the right foot and minor degenerative change in the 
left foot.  The VA examiner diagnosed bilateral pes planus 
with chronic pain per the Veteran's history, with 
minimal/mild degenerative changes noted in the midfoot 
bilaterally.  

During the October 2008 VA examination, the Veteran stated 
that he wears orthopedic shoes with orthotic inserts.  The VA 
examiner noted painful motion with eversion in the right 
foot, slight pronation, with no evidence of calluses.  The VA 
examiner discussed x-rays showing mild pes planus of the 
right foot.  In regards to the left foot, the examiner noted 
tenderness on the plantar medial arch region on palpation, no 
calluses and slight pronation.  The examiner noted that x-ray 
results showed mild pes planus.  

After a thorough review of the evidence, the Board concludes 
that a rating in excess of 10 percent is not warranted for 
the Veteran's bilateral pes planus.  Neither the November 
2006 VA examiner nor the October 2008 VA examiner determined 
that the Veteran's pes planus is severe.  There is also no 
evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use or 
characteristic callosities.  While pronation was noted during 
the October 2008 VA examination, the examiner characterized 
it as slight, not severe.  The examiner also noted tenderness 
on palpation, but not accentuated pain.  Accordingly, the 
Board finds that the overall picture of the symptomatology 
does not support a rating in excess of 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Since Diagnostic Code 5276 is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

The Board has also considered other diagnostic codes 
pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, there is no evidence that the 
Veteran has weak foot, claw foot, anterior metatarsalgia, 
hallux valgus, hallux rigidus, hammertoe, or malunion or 
nonunion of the metatarsal bones.  Thus, Diagnostic Codes 
5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-
83.

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected bilateral pes planus causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Id.   

The Board also finds that the severity of the Veteran's pes 
planus appeared to remain unchanged throughout the appeal 
period.  Accordingly, a staged rating is not in order and a 
10 percent rating is appropriate for the entire period of the 
Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral pes planus.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


III.  New and Material Evidence 

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence on record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record.  

In a November 2008 supplemental statement of the case, the RO 
decided that new and material evidence had been associated 
with the claims file and therefore reopened the previously 
disallowed claims for service connection of a bilateral knee 
disability, a thoracolumbar spine disability and a cervical 
spine disability and denied them on the merits.  In Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996), it was determined that the statutory scheme in 38 
U.S.C.A. §§ 5108 and 7104 (West 2002) establishes a legal 
duty for the Board to consider new and material issues 
regardless of the RO's actions.  The Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board 
must make its own determination as to whether new and 
material evidence has been presented to reopen the claims on 
appeal. 


Bilateral knees

A review of the record shows that the Veteran's initial 
claims for service connection for left and right knee 
disabilities were denied in an April 1982 rating decision.  
The Veteran did not file a substantive appeal, so this 
decision became final.  In September 2002, the Veteran filed 
to reopen his claim.  The RO declined to reopen the claims in 
a February 2003 rating decision but reopened the claims in a 
November 2008 supplemental statement of the case and denied 
them on the merits.  The Veteran's appeal of the February 
2003 rating decision is properly before the Board.  

The evidence of record at the time of the April 1982 rating 
decision included partial service treatment records.  In its 
decision, the RO stated that the claimed bilateral knee 
injuries are not shown by the evidence of record.  

Evidence submitted after the April 1982 rating decision 
included service treatment records, service personnel 
records, VAMC records, private medical records and VA 
examination reports.  Since the newly submitted evidence 
contains information regarding an in-service fall and two 
nexus opinions, the Board finds that the evidence obtained 
after April 1982 to be both new and material.  38 C.F.R. 
§ 3.156(a).  

Accordingly, the Veteran's request to reopen the claims for 
service connection for bilateral knee disabilities is 
granted.  Having reopened the Veteran's claims, the next 
question is whether the Board is permitted to conduct a de 
novo review at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1994) (in assessing claims to reopen, the Board must 
determine whether the Veteran has been given adequate notice 
of the need to submit evidence or argument on that question, 
and an opportunity to address the question at a hearing, and, 
if not, whether the Veteran is prejudiced thereby).  As 
discussed above, the Veteran has been adequately notified, 
and the Board finds a de novo review is appropriate.



Thoracolumbar and cervical spine

A review of the record shows that the Veteran's initial 
claims for service connection for thoracolumbar and cervical 
spine disabilities were denied in an April 1996 rating 
decision.  The Veteran did not file a substantive appeal, so 
this decision became final.  In September 2002, the Veteran 
filed to reopen his claims.  The RO declined to reopen the 
claims in a February 2003 rating decision but reopened the 
claims in a November 2008 supplemental statement of the case 
and denied them on the merits.  The Veteran's appeal of the 
February 2003 rating decision is properly before the Board.  

The evidence of record at the time of the April 1996 rating 
decision included partial service treatment records, VAMC 
records and private medical records.  In its decision, the RO 
stated that there was no evidence that the condition arose 
while on active duty.  

Evidence submitted after the April 1996 rating decision 
included service treatment records, service personnel 
records, VAMC records, private medical records and VA 
examination reports.  Since the newly submitted evidence 
contains information regarding an in-service fall, the Board 
finds that the evidence obtained after April 1996 to be both 
new and material.  38 C.F.R. § 3.156(a).  

Accordingly, the Veteran's request to reopen the claims for 
service connection for thoracolumbar and cervical spine 
disabilities is granted.  Having reopened the Veteran's 
claims, the next question is whether the Board is permitted 
to conduct a de novo review at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, 
the Board must determine whether the Veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the Veteran is prejudiced 
thereby).  As discussed above, the Veteran has been 
adequately notified, and the Board finds a de novo review is 
appropriate.



IV.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Bilateral knees

In assessing the Veteran's service connection claim for 
bilateral knee disabilities, the Board must first determine 
whether the Veteran has a current diagnosis of the claimed 
disabilities.  A January 2007 VAMC orthopedic clinic progress 
note contains a diagnosis of osteoarthritis and 
chondrocalcinosis of the bilateral knees, along with a 
degenerative meniscus tear of the right knee.  This shows 
that the Veteran has current bilateral knee disabilities.   

The Veteran's service records show that he played basketball 
in service.  The Veteran has consistently maintained that he 
fell numerous times while playing basketball.  Service 
treatment records show that the Veteran sought treatment for 
left leg pain after it appears that he was kicked in the calf 
in May 1981.  A left knee scar was noted on the report of an 
August 1981 examination.  The record shows that the Veteran 
has sought treatment for bilateral knee pain on numerous 
occasions since service, beginning in February 1982, less 
than one year after separation.   
  
The record contains three separate nexus opinions, two of 
them positive.  In a May 2007 VAMC orthopedic clinic progress 
note, the Veteran recounted a history of in-service sports 
injuries and stated that his knee problems began in military 
service.  After examining the Veteran, the VA examiner opined 
that the Veteran's knee problems could be related to his 
athletic participation while in the military.  He noted that 
the pattern of meniscus pathology and medial compartment 
degenerative changes in the relatively young Veteran was 
frequently due to posttraumatic changes following athletic 
injuries.  The Veteran was provided with a VA examination in 
October 2007.  After a review of the claims file and x-rays, 
an interview and a physical examination, the examiner opined 
that it is at least as likely as not that the Veteran's 
osteoarthritis is related to his military service.  The 
examiner based his opinion on the Veteran's history of 
athletic pursuits while in the military.  Since both of the 
above positive opinions were based on the history provided by 
the Veteran and a comprehensive examination, the Board finds 
these opinions to be highly probative.  

In February 2008, the RO requested an addendum by the October 
2007 VA examiner to provide a medical opinion and further 
rationale.  As noted above, the Board finds that a reasoned 
opinion was provided in October 2007.  The RO requested that 
the examiner consider new evidence that was favorable to the 
Veteran's claim, including service treatment records showing 
a left leg injury and February 1982 records from Bethania 
Hospital showing complaints of and treatment for knee pain.  

In response to this request, a new VA doctor provided a 
negative nexus opinion in March 2008 without having examined 
the Veteran.  That doctor opined that the Veteran's mild 
degenerative joint disease of both knees is less likely as 
not caused by or the result of military service.  He noted 
that, although there is documentation of knee pains during 
service and within one year thereafter, there was no 
documentation of radiologic changes or internal derangement 
during that time.  He believed that current examination 
documents physical findings and radiologic changes most 
consistent with normal age-related degenerative changes.  

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  The credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one examiner's opinion over another depending on factors 
such as reasoning employed by the examiners and whether or 
not, and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

As discussed above, the doctor who provided the March 2008 
nexus opinion did so after a review of the claims file and 
additional evidence favorable to the Veteran's claim.  The 
Board finds this opinion to be inconsistent with the evidence 
of record.  Since the October 2007 VA examiner examined the 
Veteran and supported his findings with a detailed report and 
clear rationale, the Board affords this opinion considerably 
greater probative weight.

Based on the foregoing, the evidence is at least in 
equipoise, and resolving any benefit of the doubt in favor of 
the Veteran, the Board finds that the Veteran's bilateral 
knee disabilities are related to the Veteran's sporting 
activities during military service.  Accordingly, the claim 
of entitlement to service connection for a bilateral knee 
disorder is granted.  

Thoracolumbar spine

The evidence of record indicates that the Veteran has a 
current disorder of the thoracic spine.  An August 1988 x-ray 
report showed slight degenerative spurring through the upper 
thoracic spine.  A December 2002 x-ray report contained 
observations of mild degenerative changes with mild 
osteophyic spurring.  The October 2007 VA examiner diagnosed 
mild degenerative disc disease of the thoracic spine.  An 
August 2008 MRI report showed diffuse disc bulging from T8-9 
through T11-12, with bilateral posterolateral endplate 
spurring and disc bulging at T2-3.  

The Veteran's service records show that he played basketball 
in service.  The Veteran has consistently maintained that he 
fell numerous times while playing basketball.  An August 1981 
treatment note indicates that the Veteran had a more serious 
fall in 1975 while playing sports, which resulted in a 
tailbone injury and subsequent recurrent mild back pain.  
Service treatment records show that the Veteran sought 
treatment for back pain on numerous occasions while in 
service.  

The record contains three separate and differing nexus 
opinions.  The first is in the report of an October 2007 VA 
joints examination.  The VA examiner opined that the 
Veteran's mild degenerative disc disease of the thoracic 
spine is at least as likely as not related to the Veteran's 
military service.  A separate VA doctor wrote a March 2008 
addendum to that report, opining that the thoracic spine 
condition is not caused by or the result or military service 
or secondary to or aggravated by the Veteran's service-
connected lumbar spine condition.  An August 2008 VAMC 
orthopedic clinic progress note shows that the Veteran sought 
treatment for pain and was examined.  The VA doctor opined 
that it is nearly impossible to reliably state whether his 
current and persistent mid back pains are the direct result 
from the heavy fall he had while playing basketball.  The 
doctor reasoned that the Veteran is 30 years older, and the 
passage of time may cause degenerative changes.  

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  The credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one examiner's opinion over another depending on factors 
such as reasoning employed by the examiners and whether or 
not, and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

The Board finds the October 2007 VA examination report and 
the August 2008 VAMC orthopedic clinic progress note to be 
highly probative, since both opinions were based on an 
examination of the Veteran and his history.  The October 2007 
VA examiner reviewed the claims file.  On the other hand, the 
doctor who wrote the March 2008 addenda did not examine the 
Veteran or provide a detailed rationale for his opinions.  

Based on the foregoing, the evidence is at least in 
equipoise, and resolving any benefit of the doubt in favor of 
the Veteran, the Board finds that the Veteran's thoracic 
spine disability is related to the Veteran's active military 
service.  Accordingly, the claim of entitlement to service 
connection for a disorder of the thoracic spine is granted.  

Cervical spine

The record contains evidence showing that the Veteran has a 
current disability of the cervical spine.  An October 2007 VA 
joints examination report contains a diagnosis of mild 
degenerative disc disease of the cervical spine.  The 
Veteran's service treatment records show treatment for a left 
trapezius strain in March 1981.  Service treatment records 
are otherwise silent as to complaints regarding the cervical 
spine.  

It appears that the Veteran sought most of his treatment for 
cervical spine pain after three post-service accidents.  In 
August 1988, he sought treatment at Hennepin County Medical 
Center after diving into a swimming pool and hitting his head 
at the bottom of the pool.  He complained of neck pain and 
some numbness and tingling in the right neck.  He sought 
treatment at the same hospital in February 1994 after a motor 
vehicle accident.  An x-ray of the cervical spine revealed no 
cervical spine fracture.  A January 1997 treatment note from 
North Memorial Medical Center shows the Veteran again sought 
treatment after a motor vehicle accident.  The Veteran 
received a diagnosis of cervical strain, status post motor 
vehicle accident at that time.  

The record contains two nexus opinions.  In the report of an 
October 2007 VA joints examination, the examiner opined that 
the Veteran's mild degenerative disc disease of the cervical 
spine is at least as likely as not related to his military 
service.  The examiner noted mild loss of motion due to 
excessive muscular tightness.  In a March 2008 addendum to 
that opinion, a VA doctor stated that the cervical spine 
condition was not caused by or the result of military service 
or secondary to the Veteran's service-connected lumbar spine 
condition.  He stated that there was no documentation of 
evaluation of or treatment for a cervical spine condition, 
and mild degenerative disc disease is most likely the result 
of normal age-related degenerative changes.  

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  The credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one examiner's opinion over another depending on factors 
such as reasoning employed by the examiners and whether or 
not, and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

While the Board has found the October 2007 opinion to be 
probative with regard to other issues, with regard to this 
issue, the Board finds that the October 2007 VA opinion is 
not consistent with the evidence of record, which shows that 
the Veteran sought treatment for cervical spine strain after 
three post-service accidents.  For that matter, neither the 
October 2007 VA examination report nor the March 2008 
addendum indicates that the writers reviewed the record as it 
pertains to the Veteran's cervical spine complaints.  If they 
had, they would have realized that most of the cervical spine 
evidence pertained to these post-service accidents.  For 
these reasons, the Board finds that the evidence 
preponderates against the Veteran's claim.  

The Veteran has stated that his cervical spine disability was 
caused by sports-related injuries in service.  Without 
medical training, laypersons, such as the Veteran, are not 
competent to comment on medical matters such as the etiology 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are 
circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of a 
disability of the cervical spine.  The Veteran's statements 
offered in support of his claim are not competent medical 
evidence and do not serve to establish that a cervical spine 
disability was incurred in service. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
and the benefit of the doubt rule is not for application.  
See 38 U.S.C.A. § 5107.      


V.  Earlier Effective Date

The effective date for an award of service connection and 
disability compensation, based on an original claim, a claim 
reopened after final disallowance, or a claim for an increase 
is the day following the date of discharge or the date 
entitlement arose if the claim is received within one year 
from such discharge.  Otherwise, it is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Generally, the effective date of an award of benefits is 
either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, it is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. 
§ 3.400(o)(2).  

In making this determination, the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  Any communication or action, indicating intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155.

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  Specifically, 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a VA examination or 
hospitalization report will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  
38 C.F.R. § 3.157(b)(1).  Also, the date of receipt of 
evidence from a private physician or layman of such evidence 
will be accepted when the evidence furnished by or on behalf 
of the claimant is within the competence of the physician or 
lay person and shows reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).  In general, "date of 
receipt" means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r).

Here, the Veteran first filed a claim for service connection 
for residuals of a back injury in January 1982; his claim was 
denied in an April 1982 rating decision because a back 
disorder was not found during his last in-service 
examination.  The Veteran did not appeal this decision, and 
it became final.  He filed numerous claims to reopen, which 
were denied because new and material evidence had not been 
submitted.  Service connection for recurrent lumbosacral 
strain was granted, and a noncompensable rating assigned, in 
a September 1996 rating decision.  The noncompensable rating 
was effective from June 21, 1995, the date of the successful 
claim to reopen.  The Veteran filed for an increased rating 
in September 2001, which was granted in April 2002.  A ten 
percent rating was assigned, effective September 25, 2001, 
the date of the claim for an increase.  In September 2002, 
the Veteran again filed for an increase, and a 20 percent 
rating was granted in a February 2003 rating decision, 
effective the date of the July 2002 claim.  The current 40 
percent rating was granted in an April 2004 rating decision, 
effective the date of the July 2002 claim.  

In a May 2009 brief, the Veteran's representative requested 
that the Board grant the Veteran's benefits with an effective 
date of November 1, 1981, the date the Veteran separated from 
service, since he filed his original claim for service 
connection for a back disability less than one year after 
leaving active duty.  The representative believes that, had 
the Veteran's complete service treatment records been 
associated with the claims file at that time, service 
connection would have been granted.  

First, in terms of an earlier effective date, the Board is 
precluded from adjudicating claims for earlier effective 
dates of final decisions.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006).  Further, the RO clearly reviewed at 
least partial service treatment records, including an 
examination performed not long before the Veteran's 
separation, which revealed no back disability.  

In addition, the Board finds that none of the evidence 
demonstrates that the criteria for a 40 percent rating were 
met prior to July 16, 2002.  In short, the controlling legal 
criteria preclude the assignment of an earlier effective date 
for the 40 percent rating assigned for the Veteran's service 
connection lumbar spine disability.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  As the Board is bound by these criteria, 
the claim for an effective date earlier than July 16, 2002, 
for a 40 percent rating for a lumbar spine disability must be 
denied.  

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to an increased disability rating for service-
connected recurrent lumbosacral strain, currently evaluated 
as 40 percent disabling, is denied.

Entitlement to an increased disability rating for service-
connected bilateral pes planus, currently evaluated as 10 
percent disabling, is denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a left 
knee injury is reopened, and service connection is granted. 

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a right 
knee injury is reopened, and service connection is granted. 

New and material evidence having been received, the claim of 
entitlement to service connection for a thoracic spine 
disability is reopened, and service connection is granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for a cervical spine 
disability is reopened, and service connection is denied.  

Entitlement to an effective date prior to July 16, 2002 for 
the grant of a 40 percent rating for a service-connected 
recurrent lumbosacral strain is denied.  


REMAND

The Board finds that a VA psychiatric examination must be 
conducted before adjudication of the issue of service 
connection for mental condition, to include PTSD, depression 
and anxiety.  The Board's duty to assist requires providing a 
medical examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the Veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service.  
38 C.F.R. § 3.159(c)(4) (2008).  Whether the evidence 
indicates that the disability may be associated with the 
Veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's mental 
condition claim have been met.  First, an August 1981 
treatment note and report of medical history establish that 
the Veteran complained of anxiety and recurrent depression in 
service.   

The Board also finds there to be competent medical evidence 
of a current disability and that the lay and medical evidence 
indicates that this disability may be associated with the 
Veteran's service.  The record contains numerous diagnoses of 
mental disorders, among them a PTSD diagnosis dated in 
January 2006 and a diagnosis of depressive disorder dated in 
September 2004.  In a May 2009 brief, the Veteran's 
representative stated that a tense situation between the 
Veteran and his commanding officer in service played a part 
in the development of his current mental condition.  

The Board finds that because the threshold for determining 
whether the evidence indicates that the disability may be 
associated with the Veteran's service is a low one, the lay 
statements by the Veteran and his representative satisfy this 
criterion.  McLendon, 20 Vet. App. at 82-83.  At this time 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim and the Veteran should 
be provided with an appropriate examination. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
psychiatric examination by a psychiatrist 
to ascertain the etiology of any PTSD, 
anxiety or depression.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any PTSD, anxiety or 
depression are more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.  The examiner 
should provide a detailed rationale for 
any opinions stated.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination. 

3.  Thereafter, the Veteran's claim of 
entitlement to service connection for a 
mental disorder should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


